ON RETURN TO REMAND
PATTERSON, Presiding Judge.
This cause was remanded on August 23, 1991, 586 So.2d 1010, for further proceedings on Pearson’s A.R.Cr.P.Temp. 20 petition. We have received the lower court’s order on return to remand wherein the court set aside the judgment of conviction against Pearson and granted him a new trial. We also subsequently received Pearson’s voluntary dismissal of his appeal. In accordance, this appeal is dismissed.
OPINION EXTENDED; APPEAL DISMISSED.
All Judges concur.